Title: Bidé de Chavagnes to John Adams: A Translation, 1 November 1779
From: Chavagnes, Bidé de
To: Adams, John


      
       My dear sir
      
      Aboard La Sensible, 1 November 1779
      I was greatly looking forward to having the honor of seeing you, dining with you, and drinking to your health at Mr. Allen’s house last Saturday, but the usefulness of your work for the public good has allowed me to bear this deprivation more easily. And yet, I would have liked to have been able to speak with you personally about the urgent needs that are beginning to be felt by the frigate of the King of France, which I have seen with great pleasure destined to carry you and your family to France. I already had the honor of informing you that we will soon be out of flour and biscuits, having only enough to last 20 or 25 days. It would be impossible for me to to go to sea with so few provisions. Mr. de Valnais and all the Frenchmen have been searching in vain for the last four days. As a result, he is asking the Council today for 25 barrels of flour and 50 quintals of biscuits. The reputation which you have so legitimately acquired among your fellow citizens and your influence with the Council makes me hope that you will agree to support this request, the success of which I do not doubt unless it is absolutely impossible to grant.
      I would also have liked to ask your advice on another matter of great importance to me. Alas, here it is. Two British frigates are known to be in the bay, one of 44 guns, the other of 40. The five frigates anchored here are to leave immediately and, although it is not certain, I have learned that the Council, on behalf of the nation, might ask me to go out with them. I am certainly predisposed to this as much by the honor as by my great desire to be useful to your nation, but on the other hand, if the old Sensible had an engagement or encountered a storm, even a little prolonged, I would be unable to guarantee that it could undertake a crossing to Europe this year. I have informed the Chevalier de La Luzerne that I would request your support and advice on this matter. He put me at your service, for which I am grateful.
      I await, through Mr. de Fleury who will deliver this letter, word from you giving me news of your health, which is so dear to me, as well as that of your family. Happy will be the moment when I have you aboard La Sensible and can reiterate personally the sentiments of sincere and respectful attachment with which I have the honor to be, my dear sir, your very humble and very obedient servant.
      
       Bidé de Chavagnes
      
     